Order, Supreme Court, New York County (Charles Ramos, J.), entered May 20, 1999, which granted the motion of defendants-respondents for summary judgment dismissing the complaint and denied plaintiffs cross-motion for summary judgment, unanimously modified, on the law, to deny defendants’ summary judgment motion as to the second and third causes of action, reinstate those causes of action, grant plaintiff leave to amend the complaint to assert a claim for pension benefits, and otherwise affirmed, without costs. Appeal from order, same court and Justice, entered May 11, 2000, which denied plaintiffs motion to renew, unanimously dismissed, without costs.
The IAS Court erred in granting defendants’ motion for summary judgment dismissing the second and third causes of action. Sufficient factual questions were raised as to the decedent’s relationship with Nine West so as to preclude a finding that he was not, as a matter of law, entitled to additional incentives for product sales in 1993 of footwear designed in 1992, or entitled to life insurance benefits as a vice president of the Enzo Angiolini Division. Defendants’ business techniques raise questions about whether decedent, their chief designer, and his estate, were entitled to further benefits. Defendants have not *346demonstrated as a matter of law that Angiolini and his estate received all that they were entitled to.
Further, the record reveals evidence indicating that Angiolini was entitled to pension benefits, and that the plan administrator had indeed calculated the specific amount of his benefits. Defendants contend that foreign nationals were not allowed to participate in the plan. The parties’ claims are worthy of exploration. Judicial economy would be best served by giving plaintiff the opportunity to amend his complaint so that this issue may be resolved with the other outstanding claims. Concur — Williams, J. P., Mazzarelli, Lerner, Buckley and Friedman, JJ.